In an action to recover damages for personal injuries, the defendant City of New York appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Jackson, J.), dated January 2, 1996, as denied its cross motion to dismiss the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the cross motion is granted, and the complaint is dismissed.
The Supreme Court erred in applying General Municipal Law § 205-e (2) so as to find that this action was timely commenced. The revival of claims arising under that statute applies only to claims that accrued between January 1, 1987, and *724July 12, 1989 (see, L 1989, ch 346; L 1994, ch 664; Huebner v New York City Tr. Auth., 226 AD2d 678). Considering that the plaintiffs cause of action accrued on July 12, 1991, he was not exempt from the notice of claim requirement of General Municipal Law §§ 50-e and 50-i. Accordingly, his failure to comply with those provisions bars his suit (see, Huebner v New York City Tr. Auth., supra; Kinsella v Astroland Kiddie Park, 232 AD2d 374). For this reason, we do not reach the defendant’s remaining contentions. Rosenblatt, J. P., Miller, Thompson and Friedmann, JJ., concur.